DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed July 12, 2022.  Claims 1-9 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kanazaki (JPS060158209U, cited in IDS of October 20, 2022, of which an English translation is attached).
In regard to claim 1, Kanazaki discloses a light control system for a windshield comprising (see e.g. Figures 1-3): 
a windshield of a vehicle 1, the windshield being capable of changing a visible light transmittance of an upper part 2 and a non-upper part 3; and 
a controller 4 that controls a change of the visible light transmittance (see e.g. page 3, lines 9-14), 
wherein when the vehicle is not in a driving state, the controller permits a change of reducing the visible light transmittance of the upper part and the non-upper part to be lower than a predetermined value (see e.g. page 4, 1ines 1-9 and Figure 3), and 
when the vehicle is in a driving state, the controller permits a change of reducing the visible light transmittance of the upper part to be lower than the predetermined value and prohibits a change of reducing the visible light transmittance of the non-upper part to be lower than the predetermined value (see e.g. page 4, lines 16-19 and Figure 2 and note that the area 2 continues to have a reduced transmittance while, area 3 does not have a reduced transmittance).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kanazaki (JPS060158209U) in view of Okamoto et al. (US 2016/0039271 A1).
In regard to claim 3, Kanazaki discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the windshield is a front windshield disposed on front of the vehicle, and the upper part is set to be outside a range of a field of view necessary for a driver of the vehicle to check a traffic condition.
However, Okamoto et al. discloses
wherein the windshield is a front windshield disposed on front of the vehicle, and - 18 -the upper part is set to be outside a range of a field of view necessary for a driver of the vehicle to check a traffic condition (see e.g. Figures 1-5).
Given the teachings of Okamoto et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kanazaki with wherein the windshield is a front windshield disposed on front of the vehicle, and the upper part is set to be outside a range of a field of view necessary for a driver of the vehicle to check a traffic condition.
Doing so would provide a controllable windshield in front of the driver that allows for a reduced transmittance of light toward the driver’s eyes in sunny conditions.
In regard to claim 4, Kanazaki, in view of Okamoto et al., discloses the limitations as applied to claim 3 above, but fails to disclose
wherein 5the upper part is set as an area within 20% of a height of the front windshield.
However, one of ordinary skill in the art would recognize utilizing wherein 5the upper part is set as an area within 20% of a height of the front windshield, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kanazaki, in view of Okamoto et al., with wherein 5the upper part is set as an area within 20% of a height of the front windshield.
Doing so would provide an optimized shaded part that be a direct result of the size of the windshield, the driver height, or other physical parameters.
In regard to claim 5, Kanazaki, in view of Okamoto et al., discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the predetermined value is set in a range in which the visible light transmittance is equal to or higher than 70%.
However, one of ordinary skill in the art would recognize utilizing wherein the predetermined value is set in a range in which the visible light transmittance is equal to or higher than 70%, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kanazaki, in view of Okamoto et al., with wherein the predetermined value is set in a range in which the visible light transmittance is equal to or higher than 70%.
Doing so would provide adequate transparency for safe operation of the motor vehicle.
In regard to claim 6, Kanazaki, in view of Okamoto et al., discloses the limitations as applied to claim 1 above, but fails to explicitly disclose
wherein the vehicle not being in a driving state includes when the vehicle is in a state wherein an ignition switch or a power switch that activates the vehicle is turned off.
	However, one of ordinary skill in the art would recognize that a non-driving state of a vehicle would include an off state of the vehicle in addition to a parked state of the vehicle.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kanazaki, in view of Okamoto et al., with wherein the vehicle not being in a driving state includes when the vehicle is in a state wherein an ignition switch or a power switch that activates the vehicle is turned off.
	Doing so would provide a typical non-driving state of a vehicle.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kanazaki (JPS060158209U) in view of Okamoto et al. (US 2016/0039271 A1) and further in view of Carter (US 10,319,272 B1).
In regard to claim 8, Kanazaki, in view of Okamoto et al., discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the controller includes a storage unit having a plurality of pieces of light control data, detects a number of times that a single light control switch is operated by a user, reads 25the light control data from the storage unit, and changes the visible light transmittance in the upper part and the non-upper part.
However, Carter discloses
wherein the controller includes a storage unit having a plurality of pieces of light control data, detects a number of times that a single light control switch is operated by a user, reads 25the light control data from the storage unit, and changes the visible light transmittance in the upper part and the non-upper part (see e.g. Column 14, lines 37-63).
Given the teachings of Carter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Kanazaki, in view of Okamoto et al., with wherein the controller includes a storage unit having a plurality of pieces of light control data, detects a number of times that a single light control switch is operated by a user, reads 25the light control data from the storage unit, and changes the visible light transmittance in the upper part and the non-upper part.
Doing so would provide a means for a controller to provide a dimming function based on both a user input and stored data.

Allowable Subject Matter
Claims 2, 7, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter.
In regard to dependent claim 2, the closest prior art references fail to disclose all of the limitations of claim 2, including the limitations, “wherein when the vehicle is not in a driving state, the controller controls the visible light transmittance of the upper part to be freely selectable in a first changeable range that is set in advance and includes a visible light transmittance lower than the predetermined value, and controls the visible light transmittance of the non-upper part to be freely selectable in a second changeable range that is set in advance and includes a visible light transmittance lower than the predetermined value, and when the vehicle is in a driving state, the controller controls the visible light transmittance of the upper part to be freely selectable in the first changeable range, and controls the visible light transmittance of the non-upper part to be selectable only in a range having a visible light transmittance equal to or higher than the predetermined value within the second changeable range.”
In regard to dependent claim 7, the closest prior art references fail to disclose all of the limitations of claim 7, including the limitations, “wherein the vehicle is capable of traveling in an automatic driving mode, the vehicle not being in a driving state includes a state wherein the vehicle is traveling in a non-automatic driving mode, and the vehicle not being in a driving state includes a state wherein the vehicle is traveling in the automatic driving mode.”
In regard to dependent claim 9, the closest prior art references fail to disclose all of the limitations of claim 9, including the limitations, “wherein when the vehicle is in a driving state, the controller controls the visible light transmittance of the upper part to be freely selectable in the first changeable range, and controls the visible light transmittance of the non-upper part to be selectable only in a range having a visible light transmittance equal to or higher than the predetermined value within the second changeable range.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871